                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KENNETH TAGGART                                :
                                               :
       v.                                      :       CIVIL ACTION NO. 20-4261
                                               :
NEW CENTURY FINANCIAL                          :
SERVICES, et al.


                                              ORDER

       This 3rd day of May, 2021, for the reasons in the accompanying Memorandum, it is hereby

ORDERED that Plaintiff’s Motion for Fourth Extension of Time to Serve Defendant Stock and

Grimes is DENIED.

       It is further ORDERED that Defendant Stock & Grimes LLP is DISMISSED without

prejudice, and Plaintiff is barred from attempting to join it in this action.

       It is further ORDERED that Defendant New Century Financial Services’ Motion to

Dismiss (ECF 23) is DENIED. Defendant New Century Financial Services may submit a

proposed Case Management Order for the Court’s consideration.


                                                                       /s/ Gerald Austin McHugh
                                                                       United States District Judge
